Order filed April 17, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00829-CV
                                   ____________

                          JOSHUA MORALES, Appellant

                                          V.

                          NEOMI FERNANDEZ, Appellee


                      On Appeal from the 257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2004-28324


                                      ORDER

       Appellant’s brief was due March 23, 2012. No brief or motion for extension of
time was filed.

       Unless appellant files his brief with the Clerk of this court on or before May 7,
2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                        PER CURIAM